Brevard, J. 7
There seems to me to be no sufficient legal grounds to support the motions made in this case, or either of them. The libel is charged *447to have been published of, and concerning the prose-cutrix Jane Cox, describing her as the only daughter of the widow Roach. The indictment contains an innuendo, shewing the application of the slander, and averring the identity of Mrs. Roach’s daughter and the prosecutrix, Mrs. Cox.
It was proved that the prosecutrix is the daughter of the widow Roach; but it was not proved that she was an only daughter. I think it was unnecessary to state in the innuendo that she was an only daughter, as it would have been sufficiently certain and complete without it. If this was not necessary to support the indictment, it was not necessary to be proved. Enough was proved to shew the application of the slander, with reasonable certainty, and the rest might be considered as surplus-age, and rejected.
All the court concurred.